The appeal in this case is from the judgment of the circuit court granting the defendant's motion for a rehearing under what is generally known as the four months' statute. Code of 1923, § 9521.
It is the settled rule of our decisions that this judgment will not support an appeal. The insufficiency of the judgment to support an appeal is jurisdictional, and the court will ex mero motu dismiss the appeal. Ingram, Probate Judge, v. Alabama Power Co., 201 Ala. 13, 75 So. 304; Ex parte North, 49 Ala. 385.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.